.
 .    l -’




ATTORNEY       DRNRRAL
                                  August 7, 1962


           Mr. 0. F. Steger                    Opinion No. WW-1407
           County Attorney
           Columbus, Texas                     Re:   Whether a county tax
                                                     assessor-collector has
                                                     the right to enter upon
                                                     land for the purpose of
                                                     personally inspecting
                                                     the land and Improvements
                                                     thereon for assessment
                                                     purposes and related
           Dear Mr. Steger:                          question
                 You have requested an opinion on the following two ques-
           tions:
                       "Does a county Tax Assessor-Collector
                    have the right to enter upon land for the
                    purpose of personally inspecting the land
                    and Improvements thereon for assessment
                    purposes; and, If he does have such right,
                    can he exercise seme at any time except
                    within the period between January 1st and
                    April 30th of each year?"
              The first question has been answered by this department in
        former opinions numbered O-1489 and 0-3376, which are enclosed
        herewith.
             The second question in your request is whether or not the
       Tax Assessor-Collector has authority to go upon the land of the
       owner to inspect the land and improvements for assessment pur-
       poses other than within the period between January 1st and April
       30th of each year.
                Article 7189, Vernon's Civil Statutes, provides as follows:
                       "Assessors of taxes shall, between the
                    first day of January and the thirtieth day
                    of April of each year, prbceed to take a
                    list of taxable property, real and personal,
                    in his county and assess the value thereof
                    in the manner following, to-wit: By calling
                    upon the person, or by calling at the office,
                    place of business or the residence of the
                    person, and listing the property required by
_.




 Mr. G. F. Steger, Page 2                          Opinion No. WW-1407


             law in his name, and requiring such person
             to make a statement under said oath of such
             property in the form hereinafter prescribed."
           Article 7190, V.C.S., provides that assessments made after
     April 30th are legal, and Arts. 7191, 7192 and 7193, V.C.S., set
     out duties of the assessor In cases where the owner falls or re-
     fuses to render his property.
           We are of the opinion that It Is the duty of the Tax Asses-
     sor-Collector to assess the property in his county between the
     first of January and the thirtieth of April, as stated In Article
     7189, V.C.S. If he fails, for some reason, to assess such proper-
     ty during the above mentioned period of time, and deems it neces-
     sary to enter on the land of a taxpayer for the purpose of asses-
     sing his property, he has the right to do so at any reasonable
     time, end is not bound to that part of the year between January 1st
     and April 30th.
                               SUMMARY
                 A Tax Assessor-Collector has the right to
           enter upon land for the purpose of inspecting and
           assessing for taxes at any~reasonable time, and Is
           not confined to January 1st through April 30th to
           do so.
                                         Yours very truly,
                                         WILL WILSON
                                         Attorney General of Texas




     APPROVED:
     OPINION COMMITTEE:
     W. V. Geppert, Chairman
     Tom McFarling
     F. R. Booth
     Bob ShaMOn
     Joe Osborn
     REVIEWED FOR THE ATTORNEY GENERAL
     By: Leonard Passmore